Citation Nr: 1740320	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, pursuant to 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to August 1974.  The Veteran died in June 2008; the appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2013, the appellant presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.  Thereafter, the matter was remanded by the Board for further development in May 2014.  

In August 2016, the Board denied entitlement to service connection for the cause of the Veteran's death, pursuant to 38 U.S.C.A. § 1151.  The appellant appealed the claim to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2017, VA's General Counsel and the appellant (through her attorney) filed a Joint Motion for Remand (JMR) with respect to the appealed claims.  By an Order dated in that same month, the Court granted the JMR, and the issue of entitlement to service connection for the cause of the Veteran's death was remanded to the Board for action consistent with the JMR.

In May 2017, a letter was sent to the appellant and her representative in which she was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the appellant in March 2017, enclosing a 90-day letter response form noting that she wished the case to be remanded to the AOJ for consideration of additional evidence.

Finally, the issue on appeal is as characterized as above - it is cause of death only on a 38 U.S.C.A. § 1151 basis.  Cause of death on a direct basis was previously denied in the 2014 Board decision, which was not appealed to the Court.  Accordingly, that is the only theory addressed herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the Board hearing transcript and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2017 JMR, the parties agreed that the Board failed to ensure that the duty to assist was satisfied, by relying on the findings of medical opinion obtained by VA in June 2008.  

By way of history, in August 1994, the Veteran was seen for renal pain at a VA medical center.  Imaging of the Veteran's abdomen in August 1994 showed questionable right subrenal region mass.  Imaging of the Veteran's abdomen in January 1999 showed questionable left renal mass and correlation suggested.  A January 1999 VA pyelogram report showed an obstructing stone in the proximal left ureter just caudal to the left ureteropelvic junction.  Kidney ultrasound biopsy (KUB) impression was no gross diagnostic abnormalities radiographically.  An August 2002 VA record noted a prior history of calculus of kidney.

In an August 2003 VA record, the Veteran presented with a history of kidney stones, complaints of painless urinary bleeding for two days, left flank pain, and back pain.  He reported one episode of severe left pain about once a year since 1985, which then spontaneously resolved.  The current episode began 2 to 3 weeks prior, became very severe 2 days prior, and then resolved.  However, a few hours ago, the Veteran passed gross painless hematuria.  KUB showed questionable cancer in left true pelvis, likely phlebolith, and the left kidney appeared slightly enlarged and ptotic.  The assessments included questionable kidney stones.  

In September 2003 VA treatment record, a CT scan showed large left renal mass consistent with neoplasm until proven otherwise.  Subsequently, the Veteran consulted M.D. Anderson Cancer Center for a second opinion.  A CT scan showed a left renal mass.  Consultation report indicates that the Veteran had locally advanced renal cell carcinoma with a renal vein thrombus.  In October 2003, the Veteran underwent a left renal nephrectomy with renal vein thrombectomy.  

In a February 2004 VA record, the Veteran had bone imaging scan done.  In a March 2004 VA treatment record, the Veteran presented thinking that he was there to get a referral to a back specialist.  He reported that he was treating at M.D. Anderson and was being followed there and was not interesting in having follow-up at VA for renal cell carcinoma.  Bone scan demonstrated no clear evidence for metastatic disease but correlation with plain film was recommended on the finding on T12.  Bone scan results were reviewed with the Veteran and plain films were ordered as requested.  The Veteran was instructed to follow up with primary care provider regarding films and to follow up regularly with VA or M.D. Anderson every three to six months including imaging and lab work.  In April 2004, the Veteran was advised of protein in the urine.  The Veteran did not wish to be seen by nephrology at VA but to continue follow up at M.D. Anderson.  

There are two conflicting opinions of record with respect to whether there was carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing treatment.  In an October 2007 letter, Dr. RF opined that the evaluation of the kidney cancer was not done in a timely manner and that had the tumor been recognized at an earlier point, the Veteran would have been afforded additional treatment options and a more favorable outlook.  Dr. RF stated that he reviewed x-rays from January 1999, and that he believed those x-rays show a renal mass whose dimensions cannot be precisely described due to the nature of the x-ray study.  The presence of that mass warranted further evaluation to exclude the presence of an underlying cancer of the kidney.  But as noted above, Dr. RF opined that this was not done in a timely manner.  

In the June 2008 opinion from Dr. JS, he stated that his negative opinion was made within the context and caveat of not seeing the actual x-ray films (x-rays from January 1999) themselves, and he relied on the verifying staff who read the IVP and subsequent films.  Dr. JS noted that there is a suggestion that had the diagnosis been suspected, further evaluation with a CAT scan would have been performed.  However, here, the Veteran presented with left flank pain, his physical examination and history were consistent with colic and the proper diagnosis was made at the time.  The degree of care that would have been expected from a reasonable health care provider at that time was provided.  

In the April 2017 JMR, the parties agreed that remand was warranted because the Board erred by failing to ensure that the duty to assist was satisfied.  Specifically, the parties noted that the Board acknowledged, and Dr. JS conceded, that the June 2008 opinion was made without reviewing two separate x-ray examination films of the Veteran's kidneys, ureters, and bladder, and an intravenous pyelogram with nephrostograms, all radiographs obtained in January 1999.  Because the appellant's claim for service connection for the cause of the Veteran's death hinges on the assertion that VA failed to timely diagnose and treat the Veteran's renal cancer, the parties found that a medical opinion that relied on the reports of the films at issue, rather than reviewing the radiological and diagnostic films themselves, is inadequate.  The parties agreed that remand was warranted for the Board to obtain the January 1999 radiological and diagnostic films, and any urinalysis reports, and to obtain an opinion based in part on a review of these reports.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Specifically, radiological and diagnostic films, as well as any urinalysis reports, from January 1999, when the Veteran sought treatment with VA, must be obtained and associated with the electronic record.  

Specific reference is made to the following tests:

a. January 6, 1999, X-ray films of the kidneys, ureters, and bladder.

b. January 6, 1999, pyelogram IV with nephrotomograms.

c. January 9, 1999, X-ray films of the kidneys, ureters, and bladder.   

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. After any additional records are associated with the claims file, make arrangements for the entire claims file, including all electronic files, to be reviewed both by a radiologist and an oncologist for a medical opinion, on the issue of service connection for the cause of the Veteran's death.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  Whether it is at least as likely as not that the Veteran had additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in not diagnosing the Veteran's renal cell carcinoma prior to September 2003?  

b.  Whether it is at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health-care provider in treating the Veteran's symptoms.

c.  If fault on VA's part is not shown, the examiner must provide an opinion as to whether it is at least as likely as not that the additional disability was an event that was not reasonably foreseeable.  In other words, whether the development of the residual disability was an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In providing these opinions, the examiner must do the following: 1) make specific reference to the radiographic and diagnostic films and tests conducted in January 1999 when the Veteran sought treatment with VA for left flank symptoms; 2) reconcile the opinion with Dr. RF's October 2007 opinion that the evaluation and diagnosis of kidney cancer was not done in a timely manner, precluding the Veteran from being afforded additional treatment options and having a more favorable outlook; and 3) Dr. JS's July 2008 independent medical opinion that was against the Veteran's claim but with the caveat that he was unable to review the January 1999 radiological and diagnostic films created on January 6 and 9, 1999.  

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




